Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for a “first extract” and “second extract” as now recited in claims 1-14. The instant spec only states that the coating is formed from a mixture of coffee extract and a coffee extract from the ground roast coffee particles. The language 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous 112(b) rejections are withdrawn due to applicant’s amendments/arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,8,10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubsen(US 3713842).
	Regarding claim 1, Lubsen teaches a coffee composition comprising;
	A plurality of ground roast coffee particles; and 
	A coating that includes a coffee extract on the outer surface of the ground roast coffee particles(example, col 2, line 34-36). Lubsen teaches that the coated coffee composition is prepared by spraying instant coffee extract onto ground roast coffee particles and mixing the ground roast particles and instant coffee extract until a granulated composition is formed(col 4, line 1-25). Lubsen further teaches drying the granulated composition(col 6, line 22-32). This is the same process as is outlined in claims 2 and 15 and in the instant spec for achieving a coating with a first extract(the instant coffee) and a second extract(an extract formed from ground coffee particles). In other words, the instant coffee water would further extract some level of coffee extract from the ground roast coffee particles, thus forming a coating comprising an instant coffee extract(first extract) and an extract form the ground roast coffee particles(second extract) as claimed. As such, the instant spec does not dictate that the instant coffee has to be applied at a high temperature and recites merely mixing the ground roast 
	Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Lubsen teaches that the coffee composition comprises 10.8wt% first coffee extract and the remainder ground roast coffee particles(i.e. 89.2wt%)(col 7, line 28-30).
	Lubsen is silent on the thickness of the outer coating. However, Lubsen teaches coating the ground roast coffee particles using the same method that is outlined in claim 2(mixing instant coffee with water and coating the ground roast coffee particles, col 3, line 35-39) in the same amounts as claimed. Therefore, one of ordinary skill in the art would expect that the coating would be present in the amount claimed, specifically since the amount claimed is very broad with a range of about 5 microns to about 1,500 microns. 
Furthermore, Lubsen teaches that the coffee extract is used as a binder for the ground roast coffee particles in order to form an agglomerated coffee product with a desired bulk density(col 2, line 1-6). Therefore, it would have been obvious to adjust the thickness of coffee extract coating in order to properly agglomerate the ground roast coffee particles.

Regarding claim 2, Lubsen teaches that the coating is prepared by spraying instant coffee extract onto ground roast coffee particles and mixing the ground roast particles and instant coffee extract until a granulated composition is formed(col 4, line 22-25). Lubsen further teaches drying the granulated composition to form the coating on the outer surface of the ground roast coffee particles(col 6, line 22-32).  
Lubsen teaches that the instant coffee extract is a liquid composition(i.e. it is sprayed onto the ground roast coffee particles). Therefore, it would have been obvious to mix instant coffee with water in order to form a liquid instant coffee extract. 
Since the coffee extract is used as a binder, it would have been obvious to adjust the instant coffee to water ratio in order to achieve the proper consistency for binding purposes.
Lubsen teaches mixing ground roast coffee particles with a solution of first coffee extracts(instant coffee) as is required in claim 2. Since this process is the same as recited in claim 2 and in the instant spec, the mixing of the instant coffee with the ground roast coffee particles further extract some level of coffee extract from the ground roast coffee particles, thus forming a coating comprising an instant coffee extract(first extract) and an extract form the ground roast coffee particles(second extract) as 

Regarding claim 3, Lubsen teaches that the ground roast coffee particles is mixed with an instant coffee extract with a soluble solids content of 63 to 65%, granulated, thereby extracting the second coffee extract from the ground roast coffee particles forming a mixture of the first coffee extract and the second coffee extract from the ground roast coffee particles. The particles are dried to form a coating on the outer surface of the ground roast coffee particles(example). The instant spec defines a liquid coffee concentrate as an aqueous extract of the roasted coffee beans that has a coffee solids content of 10wt% to about 75wt%(paragraph 57). Therefore, the instant coffee extract in Lubsen is considered a liquid coffee concentrate.
Regarding claim 4, Lubsen teaches that the coffee composition only comprises ground, roast coffee particles and coffee extract(example). Therefore, the coffee composition is free of non-coffee binders. 
Regarding claim 8, Lubsen does not specifically teach that about an 8.5 gram to about a 12.5 gram coffee product formed from the composition of claim 1 yields brew solids in the range of about 0.90 weight percent to about 3.00 weight percent. However, Lubsen teaches the structured coffee composition of claim 1 comprising a plurality of one or more ground roast coffee particles and a coating of one or more coffee extracts and one or more extracts from the ground or roast coffee particles. Therefore, one of 
Regarding claim 10, Lubsen teaches that the coating of the coffee extract binds the plurality of the coffee particles together to form a three-dimensional coffee structure(example). 
Regarding claim 11, Lubsen teaches that the coated ground roast coffee particles are agglomerated(col 2, line 1-6). 
Regarding claim 12, Lubsen teaches that the coffee composition is a structured coffee composition that comprises an “irregular” shape(col 7, line 31-34). While Lubsen does not specifically teach that the shape is one of the claimed shapes, the irregular shape formed would likely resemble one of the claimed shapes. For example, since a “pillow” can be in a variety of shapes the irregular shape of the coffee composition of Lubsen could be considered a “pillow” as claimed. 
Furthermore, it would have been obvious to adjust the shape of the coffee composition in order to achieve the desired bulk density. As such, changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  
Regarding claim 13, Lubsen teaches that the individual coffee particles are bound together with instant coffee extract(abstract). Instant coffee extract readily dissolves in hot water. Therefore, when the structured coffee composition of Lubsen is contacted with brewing water, one of ordinary skill in the art would expect the structured 
Regarding claim 14, Lubsen does not specifically teach that disassociates in hot water in about 15 to about 21 seconds, in room temperature in about 1 minutes 7 seconds to about 1 minute 24 seconds, and in cold water in about 2 minutes 51 seconds to about 4 minutes 12 seconds. However, Lubsen teaches the same structured coffee composition as claimed comprising 10.8% instant coffee extract and 89.2wt% ground roast coffee particles(example), with the instant coffee extract being soluble in water. Therefore, one would expect that the ground roast particles would disassociate at the same rate as claimed due to the soluble nature of the coffee extract binder. 


Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubsen(US 3713842) in view of McSwiggin(US 3769031)
Regarding claim 5, Lubsen does not specifically teach that “wherein the coffee composition aged for 4 days in a UV light box with  an exposed surface to area volume ratio of less than 0.82 produces a brewed coffee that receives a score of less than or equal to 3 when scored by trained expect panelists coffee”. However, Lubsen teaches the structured coffee composition of claim 1 comprising a plurality of one or more ground roast coffee particles and a coating of one or more coffee extracts and one or more extracts from the ground or roast coffee particles. Therefore, one of ordinary skill in the art would expect that the composition of the prior art would have the same associated properties of claim 1 including the level of staling after it has been aged for 4 
Furthermore, McSwiggin teaches that for ground and roast coffee compositions the moisture content is critical for preventing staling, with a moisture content of 2.5 to 7.0 percent weight preventing staling and flavor degradation(col 5, line 30-60). 
Therefore, it would have been obvious to adjust the a moisture content of the coffee composition in Lubsen to a value of 2.5 to 7.0 percent weight in order to prevent staling in the brewed coffee as taught in McSwiggin. 
Regarding claim 6, Lubsen is silent on the hexanal content of the brewed coffee after the coffee composition has been exposed to UV light for a period of 7 days. However, Lubsen teaches the structured coffee composition of claim 1 comprising a plurality of one or more ground roast coffee particles and a coating of one or more coffee extracts and one or more extracts from the ground or roast coffee particles. Therefore, one of ordinary skill in the art would expect that the composition of the prior art would have the same associated properties of claim 1 including the hexanal content of the brewed coffee after the coffee composition has been exposed to UV light for 7 days. 
Furthermore, as stated above, it would have been obvious to adjust the moisture content of the coffee composition to prevent staling of the brewed coffee beverage. According to the instant spec, hexanal content is associated with staling. Therefore, if the staling effect was minimized as taught in McSwiggin, one of ordinary skill in the art would expect a minimal hexanal content in the brewed coffee of less than 40ng/g after exposure to UV light for a period of 7 days

Furthermore, as stated above, it would have been obvious to adjust the moisture content of the coffee composition to prevent staling of the brewed coffee beverage. According to the instant spec, hexanal content is associated with staling. Therefore, if the staling effect was minimized as taught in McSwiggin, one of ordinary skill in the art would expect a minimal hexanal content in the brewed coffee of less than 20ng/g after exposure to UV light for a period of 7 days.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubsen(US 3713842) in view of Bunke(US 6783791).
Regarding claim 9, Lubsen is silent on the water activity of the coffee composition. However, Bunke teaches a ground coffee composition that is used to make fresh brewed beverages(abstract). Bunke teaches that the ground coffee composition has a water activity of less than 0.85(example 1). It would have been obvious to adjust the water activity of the coffee composition in Lubsen to an amount of . 

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. 
The applicant argues that Lubsen teaches spraying of instant coffee extract(a first extract) onto ground roast coffee particles and does not teach a first and second coffee extract as claimed. However, Lubsen teaches that the coated coffee composition is prepared by spraying instant coffee extract onto ground roast coffee particles and mixing the ground roast particles and instant coffee extract until a granulated composition is formed(col 4, line 22-25). Lubsen further teaches drying the granulated composition(col 6, line 22-32). This is the same process as is outlined in claims 2 and 15 and in the instant spec for achieving a coating with a first extract(the instant coffee) and a second extract(an extract formed from ground coffee particles). In other words, the instant coffee water would further extract some level of coffee extract from the ground roast coffee particles, thus forming a coating comprising an instant coffee extract(first extract) and an extract form the ground roast coffee particles(second extract). As such, the instant spec does not dictate that the instant coffee has to be applied at a high temperature and recites merely mixing the ground roast coffee particles with a first coffee extract(instant coffee in Lubsen), thereby extracting a second extract from the ground roast coffee particles(see instant claim 15).

The applicant argues that Lubsen teaches an agglomerated coffee composition rather than a coated coffee composition as claimed. However, Lubsen teaches in the example 
“Conventional roast and ground coffee particles were fed from hopper 19 onto endless conveyor belt 20 and into the upper portion of rotary pan 12 (at the relative positions shown as point 30 in FIG. 2) at a rate of 46.5 lbs/hour. The roast and ground coffee was regular grind size. Rotary pan 12 was rotated by rotating means not shown in the drawing at a speed of 24 to 25 rpm. Instant coffee extract having a solubles concentration of from 63 to 65 percent was sprayed onto the tumbling and rotating roast and ground coffee at a point shown as point 32 in FIG. 2.”
	As shown in the cited section, the ground roast particles are continually rotated in a rotary pan 12 while the instant coffee is sprayed onto the ground roast coffee particles. Therefore, the rotating of the pan with the spraying of the instant coffee would coat the instant coffee onto the ground roast coffee particles. This process is nearly identical to the mixing process outlined in the instant spec, i.e. the use of stand mixer as identified in paragraph 141.  As such, the applicant has not shown evidence that a coating would not form on the outside of the ground roast coffee particles.
	The applicant further argues that the agglomeration process in the rotary pan would not achieve a coating coverage of about 50 to about 100%. However, as stated above, Lubsen teaches a coating process in a rotary pan that would cause the ground 
Furthermore, Lubsen teaches that the coffee extract is used as a binder for the ground roast coffee particles in order to form an agglomerated coffee product with a desired bulk density(abstract). Therefore, it would have been obvious to adjust the average coating coverage of outer surface of the ground roast coffee particle in order to properly agglomerate the ground roast coffee particles.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791